DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-9 are pending and being examined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification describes the “contact unit” includes an accommodation unit 120, a heating unit 130, and a gas supply unit 140 (para [24] of the instant specifications).  For purpose of examination, the examiner will interpret the “contact unit” to be defined by the structures the accommodation unit, a heating unit, and a gas supply unit.  
The specification describes the “concentration derivation unit” corresponds to the control unit 170 (para [31] of the instant specifications).  For purpose of examination, the examiner will interpret the “concentration derivation unit” to be defined central processing unit (CPU) configured to read a program, parameter, or operation. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the OH radical detection probe including” lines 3-4.  It is unclear if the OH radical detection probe is required because the probe is not positively recited, thus the limitation does not add anything beyond a capability/intended use.  Specifically, claim 1 previously recites “a contact unit configured to bring an OH radical detection probe” in lines 1-2.  The OH radical detection probe is not positively recited, thus the compounds that the OH radical detection probe “includes” is not required.  It is unclear if the applicant intends for the contact unit to require the OH radical probe.  Claims 2-8 are rejected by virtue of dependency on claim 1. 
Claim 2 recites the limitation "the polar protic organic solvent at a content that is more than 1 time and 16 times or less as high as the content of the polar aprotic organic solvent" in lines 2-4.  It is unclear if the applicant is claiming that the polar protic organic solvent content is higher or lower than the polar aprotic organic solvent.  Further, it is unclear as to whether the content is greater than 1 times higher or 16 times less or an value inbetween.  Is the applicant claiming that the polar protic organic solvent content is “less as high” as the content of the polar aprotic organic solvent?  Claims 4, 6, and 8 are rejected by virtue of dependency on claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Louit et al (“The reaction of coumarin with the OH radical revisited: hydroxylation product analysis determined by fluorescence and chromatography”, 2005, Radiation Physics and Chemistry, 72, 2-3, pp 119-124; hereinafter “Louit”) in view of 
Regarding claim 1, Louit teaches an OH radical measurement device (Louit; Abstact), comprising an OH radical detection probe into contact with a gas to be measured (Louit; pp 119-120; Coumarin is a poorly fluorescent molecule that has been known to form the fluorescent 7-hydroxycoumarin…coumarin as the probe; examiner interprets that the contact unit is coumarin which is the detection probe into contact with OH radicals), the OH radical detection probe including an aromatic carboxylic acid or an aromatic carboxylic acid derivative (Louit; pp 120; Scheme 1; Coumarin; examiner indicates that coumarin is an aromatic carboxylic acid), a polar aprotic organic solvent (Louit; pp 120; acetic acid; examiner indicates that acetic acid is the polar aprotic organic solvent), and a polar protic organic solvent (Louit; pp 120; HPLC grade methanol; examiner indicates that methanol is the polar protic organic solvent) having a content higher than a content of the polar aprotic organic solvent (Louit; pp 120; Solution A was 89% water, 10% methanol, and 1% acetic acid).
Louit does not teach a contact unit configured to bring the OH radical detection probe into contact with the gas. 
However, Koontz teaches an analogous art of reactor for gas-phase radicals (Koontz; col. 10, line 15-17) comprising a contact unit (Koontz; col. 10, line 15; flow chamber 12; col. 10, lines 64-65; heater well 50; col. 10, line 15-16; inlet line 28…gas exits the discharge generating apparatus 32) configured to bring the OH radical detection probe into contact with the gas (Koontz; col. 11, lines 3-5; catalytic atomic oxygen or atomic hydrogen probe (shown by feature 58) may be positioned within the discharge section 18).  It would have been obvious to one of ordinary skill in the art to have modified the OH radical measurement unit device of Louit to comprise the contact unit as taught by Koontz, because Koontz 
Note: The instant claims contain a large amount of functional language (ex: "configured to… "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, modified Louit teaches the OH radical measurement device according to claim 1, wherein the OH radical detection probe includes the polar protic organic solvent at a content that is more than 1 time and 16 times or less as high as the content of the polar aprotic organic solvent (Louit; pp 120; Solution A was 89% water, 10% methanol, and 1% acetic acid).
Regarding claim 3, modified Louit teaches the OH radical measurement device according to claim 1, wherein the polar protic organic solvent is any one or a plurality of methanol, ethanol, and propanol (Louit; pp 120; HPLC grade methanol; examiner indicates that methanol is the polar protic organic solvent).
Regarding claim 4, modified Louit teaches the OH radical measurement device according to claim 2, wherein the polar protic organic solvent is any one or a plurality of methanol, ethanol, and propanol (Louit; pp 120; HPLC grade methanol; examiner indicates that methanol is the polar protic organic solvent).
Regarding claim 5, modified Louit teaches the OH radical measurement device according to claim 1, further comprising: 
an irradiation unit configured to irradiate the OH radical detection probe after being brought into contact with the gas to be measured with UV light (Louit; pp 120; Absorption spectra were recorded using a CARY 500 double-beam UV–Vis spectrophotometer); 

a concentration derivation unit configured to derive a concentration of an OH radical in the gas to be measured based on the intensity of the fluorescence measured by the measurement unit (Louit; pp 120-121; Fig. 2; The UNICORN software was used to control the system…identification of all these compounds as primary products authentic samples of 3OHC, 4OHC, 6OHC and 8OHC were used; examiner notes that coumarin was exposed to various concentrations of hydroxyl radicals, thus the chromatograph used is capable of deriving the concentration of the OH radical in the gas via the software used to control the system).
Regarding claim 6, modified Louit teaches the OH radical measurement device according to claim 2, further comprising: 
an irradiation unit configured to irradiate the OH radical detection probe after being brought into contact with the gas to be measured with UV light (Louit; pp 120; Absorption spectra were recorded using a CARY 500 double-beam UV–Vis spectrophotometer); 
a measurement unit configured to measure an intensity of fluorescence generated from the OH radical detection probe (Louit; pp 120; Fig. 1; Irradiated solutions of coumarin at different concentrations and doses were analyzed using spectrofluorimetry and reverse phase chromatograph); and 
a concentration derivation unit configured to derive a concentration of an OH radical in the gas to be measured based on the intensity of the fluorescence measured by the measurement unit (Louit; pp 120-121; Fig. 2; The UNICORN software was used to control the system…identification of all these compounds as primary products authentic samples of 3OHC, 4OHC, 6OHC and 8OHC were used; 
Regarding claim 7, modified Louit teaches the OH radical measurement device according to claim 3, further comprising: 
an irradiation unit configured to irradiate the OH radical detection probe after being brought into contact with the gas to be measured with UV light (Louit; pp 120; Absorption spectra were recorded using a CARY 500 double-beam UV–Vis spectrophotometer); 
a measurement unit configured to measure an intensity of fluorescence generated from the OH radical detection probe (Louit; pp 120; Fig. 1; Irradiated solutions of coumarin at different concentrations and doses were analyzed using spectrofluorimetry and reverse phase chromatograph); and 
a concentration derivation unit configured to derive a concentration of an OH radical in the gas to be measured based on the intensity of the fluorescence measured by the measurement unit (Louit; pp 120-121; Fig. 2; The UNICORN software was used to control the system…identification of all these compounds as primary products authentic samples of 3OHC, 4OHC, 6OHC and 8OHC were used; examiner notes that coumarin was exposed to various concentrations of hydroxyl radicals, thus the chromatograph used is capable of deriving the concentration of the OH radical in the gas via the software used to control the system). 
Regarding claim 8, modified Louit teaches the OH radical measurement device according to claim 4, further comprising: 
an irradiation unit configured to irradiate the OH radical detection probe after being brought into contact with the gas to be measured with UV light (Louit; pp 120; Absorption spectra were recorded using a CARY 500 double-beam UV–Vis spectrophotometer); 

a concentration derivation unit configured to derive a concentration of an OH radical in the gas to be measured based on the intensity of the fluorescence measured by the measurement unit (Louit; pp 120-121; Fig. 2; The UNICORN software was used to control the system…identification of all these compounds as primary products authentic samples of 3OHC, 4OHC, 6OHC and 8OHC were used; examiner notes that coumarin was exposed to various concentrations of hydroxyl radicals, thus the chromatograph used is capable of deriving the concentration of the OH radical in the gas via the software used to control the system).
Regarding claim 9, modified Louit teaches an OH radical measurement method (Louit; Abstact), comprising measuring an OH radical in a gas to be measured through use of an OH radical detection probe (Louit; pp 119-120; Coumarin is a poorly fluorescent molecule that has been known to form the fluorescent 7-hydroxycoumarin…coumarin as the probe) including an aromatic carboxylic acid or an aromatic carboxylic acid derivative (Louit; pp 120; Scheme 1; Coumarin; examiner indicates that coumarin is an aromatic carboxylic acid), a polar aprotic organic solvent (Louit; pp 120; acetic acid; examiner indicates that acetic acid is the polar aprotic organic solvent), and a polar protic organic solvent (Louit; pp 120; HPLC grade methanol; examiner indicates that methanol is the polar protic organic solvent) having a content higher than a content of the polar aprotic organic solvent (Louit; pp 120; Solution A was 89% water, 10% methanol, and 1% acetic acid).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 isprovisionally rejected on the ground of a provisional nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16/545342 in view of Louit. 
Regarding claims 1 and 9, Application No. 16/545342 teaches an OH radical detection probe, comprising: an aromatic carboxylic acid; a polar aprotic organic solvent; and a polar protic organic solvent. 
Application No. 16/545342 does not teach an a polar protic organic solvent having a content higher than a content of the polar aprotic organic solvent. 
However, Louit teaches a polar protic organic solvent (Louit; pp 120; HPLC grade methanol; examiner indicates that methanol is the polar protic organic solvent) having a content higher than a content of the polar aprotic organic solvent (Louit; pp 120; Solution A was 89% water, 10% methanol, and 1% acetic acid).  It would have been obvious to one of ordinary skill in the art to have modified the polar protic organic solvent of Application No. 16/545342 to have a content higher than a content of the polar aprotic organic solvent as taught by Louit, because Louit teaches the elution gradient provides better quantification of the products (Louit; pp 120). 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798